 PROGRESSIVE MINE WORKERS OF AMERICA, DIST. 1Progressive Mine Workers of America,District No. 1(Sherwood-Templeton Coal Company,Inc.)andRaymond Smith, Jr.ProgressiveMine Workers of America District No. 1(Sherwood-Templeton Coal Company, Inc. and LewSmith,et al.Cases 38-CB-229 and 38-CB-240February 10, 1971DECISION AND ORDERBY MEMBERSFANNING,]BROWN,AND JENKINSOn September 21, 1970, Trial Examiner David S.Davidson issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certainunfair labor practicesand recommendingthat it cease and desist therefromand take certain affirmative action,as setforth in theattached Trial Examiner's Decision. Thereafter theRespondent filed exceptions and a brief in support ofsaid exceptions, and the General Counsel filed a briefin support of the Trial Examiner's Decision.The Board' has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in thecase,and hereby adoptsthe findings,conclusions,and recommendations ofthe Trial Examiner to the extent indicated herein.This is the fourthin a seriesof cases involving theWelfare and Retirement Plan of the Progressive MineWorkers .2 A skeletal analysis of the plan and its ad-ministrationappears in the Board's decision in thethirdcase,as follows:This plan is supported solely by employer contri-butions based on the tonnage of coal mined, andadministered by trustees appointed by the Em-ployers and the Union. Since the inception of thePlan the Union continues to negotiate theamount of tonnage contribution as well aschanges in provisions of the Plan. Accounting isby individual mine, and, in turn, by individualemployee allocation. Allocations, and forfeituresalso, are madeannually on dates which havebeen selected as convenient for accounting pur-poses. An employee's right to his allocation is notiPursuant to the provisions of Section3(b) of the National Labor Rela-tions Act,as amended,the NationalLaborRelationsBoard hasdelegatedits powers in connectionwith this proceeding to a three-member panel2 Coal Producers' Association of Illinois,165 NLRB 337;Local Union No167, ProgressiveMine Workers of America (Peabody Coal Company),173NLRB 237, enfd 422 F.2d 538 (C.A. 7), cert denied 399 U S. 905 (1970);Peabody Coal Company,180 NLRB No. 38489vested.The plan requires continued membershipin good standing for participation. Under theUnion's Constitution membership is lost automati-cally when a member accepts employment in thecoal industry in a mine not under contract with theProgressive Mine Workers. Membership, however,may be retained when a member accepts employ-ment at another mine represented by the PMW, oraccepts work outside the coal industry. The Planthus discriminates on the basis of union member-ship?This case concerns charging parties who, betweenMay and November 1969, went to work at mineswhose employees are not represented by the PMW,but by the United Mine Workers. All had been em-ployed at the Pioneer Collieries mine which was aban-doned on or about May 29, 1969. Two-RaymondSmith, Jr., and Russell Green-immediately took upemployment in the coal industry, Smith about May 12and Green on May 25. One, Lester Gray, had beendischarged at Pioneer in 1967, but until June 23, 1969,had worked outside the coal industry and had becomea member of the Machinists Union. Lew Smith andWalter Philbee waited until August 4 and November8, respectively, before returning to the coal industry.In the interim Philbee worked in another industry andbecame a member of the United Auto Workers. Ray-mond Smith's application for pension payments afterleaving Pioneer was not processed by the Respondent.The applications of the others resulted in their receiv-ing one or more pension payments from their allocat-ed funds at the time they returned to the coal industry,or by the time the fund trustees were made aware ofthat fact, Gray and Green having volunteered thisinformation to the trustees. Gray testified that heknew that if he went to work in the coal industry hispayments would be stopped. Return to the coal indus-trywas the reason given by the trustees in lettersdiscontinuing payments. Along with working at amine represented by another union, it also appears tohave been the reason why Raymond Smith's applica-tion was not processed.Consistent with our earlier findings concerning thisplan we agree with the Trial Examiner that the Re-spondent violated Section 8(b)(1)(A) and 8(b)(2) bymaintaining and enforcing provisions of the planwhich render miners ineligible for future participationin the plan upon loss of union membership due toacceptance of employment in coal mines not repre-sented by the PMW Union; by refusing to accept atender of dues by Raymond Smith, Jr., as a service feefor continued eligibility under the plan; and by the3We note Respondent's assertion in its briefthatrecently, in September1970, "DistrictNo. I held a ConstitutionalConvention and adoptedamendments to theConstitutionso asto barany discriminations in therequirementsfor unionmembership and to allow the payment of Welfareand Retirement Service Fee "188 NLRB No. 74 490DECISIONSOF NATIONALLABOR RELATIONS BOARDthreat to other employees-such as those at the May20 membership meeting of the Respondent's Local26-that union membership and continued eligibilityto particpate in the plan would be lost solely becauseof acceptance of employment in coal mines not repre-sented by the PMW.We do not, however, agree with the Trial Examinerthat Section 8(b)(1)(A) and 8(b)(2) was also violatedby the Respondent'srefusal to make pension paymentsto employees who had returned to work in the coalindustry, as distinguished from ineligibility by auto-matic loss of membership as indicated above. It is truethat such refusal occurred in the context of accept-ance of work at mines represented by another union,following a change in employment which was calcu-lated to result in loss of membership in the PMWUnion. But the plan itself specifically provides thatpayments under it are to be made only to those whohave actually retired from the coal industry. The ap-plicable portion is from Section 6. "ACTUAL RE-TIREMENT-REEMPLOYMENT" which appears inthe firstcaseof this series.4We take official notice ofthe provision. The Trial Examiner here, at footnote 15of his Decision, discussed the circumstances which ledto the plan not being fully introduced in evidence inthis record, and, having been made aware of no spe-cific provision of the plan "to deny immediate pay-ments to all employees who return to the coalindustry" he, in effect, discounted the Respondent'sbasis for the denial of payments as set forth in letterstoGray, Lew Smith, and Green quoted in his deci-sion:reemployment in the coal industry. Instead theTrial Examiner viewed the refusal as controlled solelyby the discriminatory features of the plan to requirecontinued membership and to penalize those who lostit by going to work at UMW mines. Although we are,in agreement with the Trial Examiner, again findinga violation arising out of the existence and enforce-ment of the said discriminatory features, we cannotagree that the refusal to make payments prohibited bythe plan because of return to the coal industry re-strained and coerced employees in the rights guaran-4 See Coal Producers'Associationof Illinois,165 NLRB 337, 340-341,wherein the Trial Examiner quoted from Section 6.ACTUAL RETIRE-MENT-REEMPLOYMENT:A. An employee must actuallyretireRetirementshall be on a volun-tary basis,but an individual shall not be eligible toparticipateunless heactually retires fromthe coal industry. In the event such member-em-ployeeshall return to thecoal industry after suchretirement,or pay-ments to him shall be suspended,then he shall notbe entitled toretirement unless he again meetsthe eligibilityrequirements for Retire-ment Pensionuponsubmitting a newapplicationand upon his againactuallyretiring.We notethatthe SpecialAllocationPlan applicableto the Pioneer CollieriesMine datedJuly 17, 1958, whichis in evidencehere, states atPART II-RETIREMENT-PENSION that Plan No. 7 governsunless otherwiseprovid-ed. Amendments to theSpecialAllocationPlan from September1958 to July30, 1969,also in evidence, showno changewithrespectto the necessity foractual retirementfrom the industry.teed in Section 7 of the Act in violation of Section8(b)(1)(A), or in violation of 8(b)(2) by causing orattempting to cause an employer to discriminateagainst his employees in violation of Section 8(a)(3) ofthe Act. In itself this feature of the plan postponed thereceipt of pension benefits for a reason the validity ofwhich is unchallenged, and without apparent depriva-tion of rights to which these employees were entitled.Inasmuch as all of the charging parties here hadreturned to the coal industry at the time their pensionpayments were stopped, or, in the case of RaymondSmith, Jr., at the time he sought to apply for his, wefind that all were ineligible to receive payments atthose times. Accordingly the allegations concerningthe refusal to make "Pension Plan benefit payments"will be dismissed from the two complaints. In addi-tion we shall dismiss in its entirety the complaint inCase 38-CB-240 wherein Gray, Lew Smith, Green,and Philbee are the charging parties. The complaintin the companion case, 38-CB-229, is an adequatebasis for the findings we now make. These findingsaffect the rights of all former employees of Sherwood-Templeton Coal Co., Inc., at the Pioneer Collieriesmine who meet the valid eligibility requirements ofthe plan and who had unused allocations posted totheir credit at thetimethatmineshut down.' Thus wedo not reach the 10(b) question as to Gray arising outof the January 9, 1970, charge in the later filed case,or the Trial Examiner's continuing violations theorywith respect to applications for pension payments andtermination thereof as to which he would compute the10(b) period from the appropriate date subsequent toloss of membership. In Case 38-CB-229 the com-plaint is supported by the charge of Raymond Smith,Jr.,which was filed on November 12, 1969, and servedon the Respondent the next day. The refusal of theRespondent at the May 20 meeting to accept duesfrom Smith, or dues in the nature of a service fee,occurred within the 10(b) period. SeeLocal Union No.167. PMW (Peabody Coal Co.),173 NLRB 237, fn. 1.The May 20meeting alsofurnishes factual support forthe other violations here found.,5As inPeabody Coal Company,180 NLRB No. 38, we see no distinction,in the lightof recordtestimony, between the pension rights of employees whotendered dues and those who did not (or who in effect discontinued doingso when their benefit checks deducting dues were stopped)because theyknewthey couldnot belongto twounions in thecoal industryat the sametime.6The May 20meeting was a membership meeting of Respondent's Local26, a Local having members at Laura,Illinois,where the PioneerColhenesmine is located It was attendedby LesterBoetta, the International secretary-treasurer,and Dan Villa,cotrustee of the Welfare and Retirement Fund,among others, and itspurpose was to explainhow to fill outapplications forpensions in view of the impending loss of employment due to closing of themine The Trial Examiner referred to this meeting and Raymond Smith'sbeing told duringit that "his offer of dues could not be accepted because hehad taken employment at a mine not representedby PMWand could nolonger belongto PMW."Further testimony of Smith emphasizes the fact thatthewords"amine not representedby the PMW,"as used in theRespondent'sConstitutionand in the complaints, appear to be synonymous PROGRESSIVE MINE WORKERS OF AMERICA, DIST. 1491CONCLUSION OF LAWIn lieu of the Trial Examiner's Conclusion of Law3, insert the following as Conclusions of Law 3 and 4:3. "By maintaining and enforcing provisions of theplan for administering the Welfare and RetirementFund which render miners ineligible for participationin benefits upon loss of union membership due toacceptance of employment in coal mines not repre-sented by PMW; by refusing to accept tender of duesas service fees for continued participation in thePlan's benefits because of acceptance of employmentin mines whose employees are not represented by thePMW; and by threatening employees with loss ofpension benefits upon losing union membership forthe same reason, Respondent has engaged and is en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(b)(1)(A) and 8(b)(2)and Section 2(6) and (7) of the Act."4. "By refusing to continue pension payments un-der the plan to employees who had returned to workin the coal industry at the time their said paymentswere stopped, and by refusing to process an applica-tion for such payments because the employee hadalready returned to work in the coal industry, theRespondent has not engaged in unfair labor practiceswithin the meaning of Section 8(b)(1)(A) and 8(b)(2)of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Prog-ressiveMine Workers of America, District No. 1,Springfield, Illinois, its agents, officers, and represent-atives, shall:1.Cease and desist from:(a)Maintaining and enforcing provisions of thecontractually established plan for administering thePMW Welfare and Retirement Fund which deny ben-efits to miners or their dependents solely because theyhave lost their good standing in a local union of Prog-ressiveMine Workers of America, District No. 1, asa result of accepting employment in mines whose em-ployees are not represented by Progressive MineWorkers of America.(b)Withholding from miners (or their dependents)with mines represented by another union.Smith went on to testify that adiscussion occurred concerning why others from Local 26 "went to work atother places andjomed other unions" and were still entitled to their pensionswhile he,Smith, was not, and he ended his account of this discussion asfollows "Mr. Boetta said whenever you leave the Progressive Mine Unionand go to workwith another coal industry[sic]whichisunder another unioncontract,you automatically lose being a member of the Union." (Emphasissupplied)who lose their membership solely as a result of accept-ing employment in mines whose employees are notrepresented by Progressive Mine Workers of Ameri-ca, PMW Welfare and Retirement Fund benefits towhich they would otherwise be entitled, so long assuch miners tender periodic service fee paymentsuniformly required.(c) Refusing to accept the union dues of RaymondSmith, Jr., as a service fee for continued participationin the PMW Welfare and Retirement Fund becausehe took employment at a mine where the employeesare not represented by the Progressive Mine Workersof America.(d)Threatening former employees of Sherwood-Templeton Coal Company, Inc., at its Pioneer Col-lieriesmine with loss of benefits from the PMW Wel-fare and Retirement Fund in the event that theyaccept employment at a mine not represented byProgressiveMine Workers of America.(e) In any like or related manner restraining orcoercing employees in the exercise of their rights un-der Section 7 of the Act, except insofar as those rightsmay be limited by a valid union-security provisionunder the first proviso to Section 8(a)(3) of the Act.2. Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Notify the cotrustees of the PMW Welfare andRetirement Fund that Raymond Smith, Jr., and otherformer employees of Sherwood-Templeton Coal Co.,Inc., at the Pioneer Collieries mine who meet the valideligibility requirements of the plan and who had un-used allocations posted to their credit at the time thatmine shut down, have been continuously eligible forbenefits under the plan for administering the fundand shall remain eligible so long as they make peri-odic service fee payments uniformly required.(b) Accept the rejected dues of Raymond Smith, Jr.,as service fees if again tendered.(c) Post at its office, meeting halls, and offices of itsconstituent local unions, copies of the attached noticemarked "Appendix."' Copies of said notice, on formsprovided by the Officer-in-Charge for Subregion 38,after being duly signed by Respondent's representa-tive, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaceswhere notices to members are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material. Copies ofsaid notice shall be mailed by Respondent to all for-mer employees of Sherwood-Templeton Coal Compa-' In the eventthat this Orderis enforcedby a Judgmentof a United StatesCourt of Appeals, the words in the notice reading"Posted by order of theNational LaborRelations Board"shall be changed to read"Posted pursuantto a judgment of theUnitedStates Court of Appeals enforcing an order ofthe National LaborRelations Board." 492DECISIONSOF NATIONALLABOR RELATIONS BOARDny, Inc., who had workedat itsPioneer Collieriesmine and had allocations in their PMW Welfare andRetirement Fund accounts on May 29, 1970, so thatthey may be informed of their possible rights.(d) Notify the Regional Director for Subregion 38,in writing, within 20 days from the date of this Order,what steps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint in Case38-CB-229, insofar as it alleges unfair labor practicesnot found herein, be, and it hereby is, dismissed, andthat the complaint in Case 38-CB-240 be dismissedin itsentirety.APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL direct our agents, the cotrustees of thePMW Welfare and Retirement Fund, not to giveeffect to those provisions of the plan foradministering the fund which deny benefits tominers and their dependents solely because theyhave lost their good standing as members of alocal union of ProgressiveMine Workers ofAmerica, District No. 1, as a result of acceptingemployment in mines whose employees are notrepresented by ProgressiveMine Workers ofAmerica.WE WILL direct our agents, the cotrustees ofsaid fund, not to withhold fromminers(or theirdependents) who lose their membership in ourorganization, solely as a result of acceptingemploymentinmineswhose employees are notrepresented by ProgressiveMine Workers ofAmerica, PMW Welfare and Retirement Fundbenefits towhich they would otherwise beentitled, so long as such miners tender theperiodicservicefeepaymentsuniformlyrequired.WE WILL accept the rejected dues of RaymondSmith, Jr., as servicefees if againtendered andWE WILL NOT refuse to accept the union duesof Raymond Smith, Jr., or any otherminer as aservice fee for continued participation in thePMW Welfare and Retirement Fund becausethey have taken employment at a mine where theemployees are not represented by ProgressiveMine Workers of America.WE WILL NOT threaten employees at PMWmines with loss of benefits from the PMWWelfare and Retirement Fund in the event thattheyacceptemployment at a mine notrepresented by ProgressiveMine Workers ofAmerica.WE WILL NOT in any like or related mannerrestrain or coerce our employees in the exerciseof the rights under Section 7 of the Act, exceptinsofar as those rights may be limited by a validunion-security provision under the first provisoto Section 8(a)(3) of the Act.WE WILL notify the cotrustees of the PMWWelfare and Retirement Fund that RaymondSmith, Jr., and other former employees ofSherwood-Templeton Coal Co., Inc., at thePioneerCollieriesMine who meet the valideligibility requirements of the plan and who hadunused allocations posted to their credit at thetimethatmine shut down, have beencontinuously eligible for benefits under the planand shall remain eligible so long as they makeperiodicservicefeepaymentsuniformlyrequired.PROGRESSIVE MINE WORKERS OFAMERICA, DISTRICT No i(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice orcompliance with its provisions may be directed to theBoard's Office, Savi}igs Center Tower, 10th Floor, 411HamiltonBoulevard,Peoria,Illinois61602,Telephone 309-673-9282.TRIAL EXAMINER'SDECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON.Trial Examiner:The charge in Case38-CB-229 was filed by Raymond Smith, Jr., on November12, 1969,and was served on Respondent ProgressiveMineWorkers of America,District No.1, on the followin day.On December 15, 1969,a complaint in that case issued. Thechargge in Case 38-CB-240 was filed by Lew Smith on Janu-ary 9, 1970, and was served on Respondent on January 12,1970. On February 9, 1970, a complaint issued in that case,and on February 17, 1970, the Regional Directorissued hisorder consolidating the two cases for purposes of hearing.Thereafter,amended charges were filed in both cases andamended complaints issued.The amended complaints allege that Respondent refused PROGRESSIVE MINE WORKERS OF AMERICA, DIST. 1to accept from Raymond Smith,Jr., a tender of a service feerequired for continued participation in its Welfare,Retire-ment,and Pension Plan, refused to make pension paymentsto Raymond Smith,Jr.,Lew Smith,Russell Green,WalterPhilbee,and Lester Gray after various dates set forth there-in, and caused funds allocated to them under the PensionPlan to be forfeited,all because the named persons acceptedemployment in the coal industry at mines not under con-tract with Respondent.The amended complaints allege fur-ther that Respondent has maintained in effect and enforcedprovisions ofpthe Pension Plan which make membership inRespondent,pursuant to its constitution a condition ofeli-gibility to receive pensions after retirement.The complaintsallege that by this conduct,Respondent has violated Section8(b)(2) and(1)(A) of the Act.In its answer,Respondentdenies the commission of any unfair labor practices. Theissues raised by the pleadings and the facts are related tothose before the Board in three earlier cases.'A hearing was held before me in Springfield,Illinois, onApril 23 and 24,At the close of the hearing oral argumentwas waived,and the parties were given leave to file briefswhich have been received from the General Counsel andRespondent.After receipt of the briefs I invited the partiesto submit supplemental briefs with respect to two issues. Asupplemental brief has been received from the GeneralCounsel.Upon the entire record in this case and from my observa-tion of the witnesses and their demeanor,Imake the follow-ing:FINDINGSAND CONCLUSIONSITHE BUSINESS OF THE EMPLOYERCoal Producers' Association of Illinois, hereinafter refer-red to as the Association, is an organization of coal mineoperators and is the authorized agent of its members toengage incollective bargaining on their behalf. During thecalendar year 1969, a representative period, members of theAssociation collectively sold and shipped coal valued inexcess of $50,000 from the State of Illinois to points outsidethe State. At all times material Sherwood-Templeton CoalCompany, Inc., hereinafter referred to as Sherwood, wasengaged inthe coal mining business and was a member ofthe Association. During 1969, Sherwood sold coal valued inexcess of$50,000 to other enterprises over which the Boardwouldassertjurisdiction. I find that Sherwood is an employ-er within the meaning of the Act, and that it will effectuatethe policies of the Act to assert jurisdiction herein.IfTHE LABORORGANIZATION INVOLVEDProgressive MineWorkers of America, District No. 1, isa labor organization within the meaning of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA.Relevant Contract and Constitutional ProvisionsRespondent has had a contract for some years with theAssociation regulating the terms and . conditions of em-ployment of the employees at the mines of the Association'smembers representedby Respondent. The agreement re-1CoalProducers'Associationof Illinois,165 NLRB 337,LocalUnionNo167, ProgressiveMine Workersof America (Peabody Coal Company),173NLRBNo 189,enfd.422 F 2d 538 (C.A 7), cert denied 399 U.S. 905;Peabody Coal Company,180 NLRB No 38.493quires membership in Respondent as a condition of employ-ment at the covered mines.The agreement provides forpayment of 40 cents per ton of coal produced by the opera-tors to the Welfare and Retirement Fund created by agree-ment of the parties to provide benefits to the employees,their families, and dependents for medical or hospital care,pensions on retirement or death, and other stated purposes.The fund is administered by cotrustees named by theparties who are given full authority with respect to questionsof coverage and eligibility,and other related matters. Thecotrustees are charged with designating a portion of thepayments they receive as a separate fund to be used forprovidinggannuities for the employees and beneficiaries ofthe emplooyees of the contributing parties.The agreementprovides that the basis upon which payments will be madeshall be established in a written plan or plans to be adoptedby the cotrustees and ratified-by a joint state executiveboard.Overall administration of the Welfare and RetirementFund is governed b what is known as Plan 7,as amendedfrom time to time.In addition,the cotrustees have adopteda number of Special Allocation Plans which supplementPlan 7 in governing the administration of the Fund withrespect to employees at individual mines.A Special Alloca-tion Plan for the administration of the Welfare and Retire-ment Pension Fund at the Pioneer Collieries Mine operatedby Sherwood at Laura,Illinois,was adopted by the cotrus-tees onJuly 17, 1958, and thereafter amended from time totime.The issues in this case anse out of the pension claimsof employees at the Pioneer Collienes Mine under Plan 7and the Special Allocation Plan.The Special Allocation Plan for the Pioneer CollieriesMine provides for the establishment of accounts for eachemployee to which the money contributed by the mine is tobe allocated in accord with prescribed standards. In itsgeneral provisions,the Special Allocation Plan provides forpayment of an immediate monthly pension to an employeewith specified minimum periods of service at a contributingmine in the event that he is discharged or loses his employ-ment as a result of abandonment of the mine.The totalamount to be paid such a claimant is limited to the totalamount allocated to his account.Under the Special Allocation Plan, a claimant can contin-ue to draw his pension if he takes other employment outsidethe coal industry.However,ifhe takes new employmentwithin the coal industry,the Special Allocation Plan pro-vides other consequences.If he takes employment at a minecontributing to the Fund,his payments are to be suspended.His future rights to a pension thenvarydepending uponwhether or not there is an allocation plan in effect at themine of his new employment,but in substance the SpecialAllocation Plan provides for deferral of further paymentsuntil his retirement from the mine of his new employment,at which time he will receive the benefit of the remainingamount allocated to his account at the abandoned mine. Ifthe claimant takes employment in the coal industry at amine not represented by Progressive Mine Workers his eligi-bility forfurther payments is governed by the followingprovisions of the Special Allocation Plan, Plan 7, andRespondent's constitution all of which are at issue herein:SPECIAL ALLOCATION PLANPart I-General ProvisionsSec. 11.Union Membership-Allpersons mentionedherein except widows and dependents shall contin- 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDuously remain members ingood standing of a LocalUnion of the Progressive,Mine Workers of America,District#1, to be eligible hereunder.In the event amember shall fail to continuously remain a member ingoodstanding,any moneys allocated to his individualaccounts shall be transferred to the regular WelfareFund or the Retirement-Pension Fund,as the case maybe, of said mine.Dropping of such membership shall automaticallyforfeit any funds then allocated or the right to anyfuture allocation,and reinstatement to membershipthereafter shall not reinstate any allocated moneys thusforfeited,unless proof is made that such dropping wasin error and such member is reinstated in accordancewith the constitution of the Union,provided such reins-tatement must be before the annual allocation period.Such moneys so forfeited shall be placed in the MineRetirement Pension Fund of the Mine Welfare Fund,as the case may be,for future allocation to eligiblemember-employees.2Plan 7General ProvisionsSection 45....Notwithstanding any allocation plans to the contra-ry with regard to Union membershiprequirements, inthe event a mine is abandoned and because of suchabandonment a member-employee cannot obtain em-ployment atanother mineunder contract with theProgressive Mine Workers of America and such mem-ber-employee, through no choice of his own is forcedto give up his membership in the Union because of suchemployment at anothermine, then his allocated mon-eys shall not be forfeited until the third allocation datefollowing the abandonment of such mine. If such mem-ber-employee prior to said third allocation date againtakes up employment and becomes a member in goodstanding of a local union affiliated with ProgressiveMine Workers of America then his allocated fundsmay be transferred and benefits may be payable to himas provided in the benefits applicable at his mine. Inthe event he has not taken up employment at a mineunder contract with the Progressive Mine Workers ofAmerica and has not become a member in good stand-ing of said union before said third allocation date thenhis moneys shall be forfeited as provided in said alloca-tions plans?CONSTITUTION OF DISTRICT NO. IPROGRESSIVE MINE WORKERSOF AMERICAArticle VISection 5.... Any memberof theP.M.W. of A.accepting employment in the coal industryin any minenot under contract with theP.M.W. of A.or Interna-2This section is set forth as amended on September 24, 1958 Part I sec9(g) contains a similar disqualification applicable to payments provided forin sec. 93The quoted paragraph was added to sec 45 by amendment dated October27, 1965tional Union District 101, be [sic] immediately droppedfrom membership.B.The Alleged DiscriminateesAll of the alleged discriminatees worked for Sherwood atthe Pioneer Collieries mine,were members of Respondentwhile employed there,and had allocated funds posted totheir accounts under the Plan arising out of their employ-ment. One of them left his employment in 1967 as a resultof discharge.The remaining alleged discriminatees left theiremployment as a result of an announcement in 1969 that themine was to be abandoned.Lester O.Grayworked at the Laura Mine for approxi-mately 15 years until November 1967, when he was dis-chargged.Followin his discharge he worked until June 1969for the Admiral Corporation outside the coal industry.While there he was a member of the Machinists Union. InJune 1969,Graywent to work for the Peabody Coal Com-pany at its Mecco mine in Victoria,Illinois.After startingwork at the Mecco mine,Grayjoined the United MineWorkers,hereafter referredto as UMW,which representsthe employees at that mine.After Gray left the Pioneer Collieries mine in 1967 andduring his employment at Admiral Corporation,he receivedmonthly pension payments from the Fund pursuant to Plan7 and the Special Allocation Plan. During that period Grayremitted local dues directly to Local 26,4 and the remainderof his PMW dues was deducted monthly from his pensioncheck.As of June 1969, Gray had paid local dues in advanceto January 1, 1970, and was otherwise current.When Gray started to work at the Mecco mine,he noti-fied the cotrustees voluntarily by letter of his new employy-ment.5The cotrustees responded by letter datedJuly 17,1969, as follows:Thank you for your letter of June 26,1969 advising usof your employment as of June 23, 1969.According to providions in the Plan, a member is noteligible for pension in the event he returns to the indus-try.Therefore,since your re-employment is in the in-dustry,we have no alternative than to withdraw yourapplication from.the active file, and advise you thatyou will receive no further checks.Following receipt of that letter,Gray received no furtherpension payments,and Gray made no further tender ofdues to Respondent.Raymond Smith,Jr.,worked at the Pioneer Collieriesmine from September 12, 1951, until May 12, 1969. Whilethere he was a member of Respondent.Shortly before leav-ing that mine,its superintendent informed him that themine was closing,and he started to look for another job.Smith found work at Peabody's Mecco mine and startedwork there immediately after leaving the Pioneer Collieriesmine.At the Mecco mine,he became a member of UMW.On May 20, Smith attended a meetin.& of Local 26 ofRespondent at the washhouse of the Pioneer Collieriesmine.As set forth in greater detail below, at that meetingSmith inquired about paying his union dues.He also askedLew Smith,the financial secretary-treasurer of Local 26, tomail a pension application to Respondent for him. LewSmith mailed the pension application,but Raymond Smithnever received a pension or a response to his application.Lew Smithworked at the Pioneer Collieries mine fromSeptember 4, 1962,untilMay 29,1969,when the mineclosed.He was a member PMW while employed there, and4 Local 26 was comprised of the PMW members employed at the PioneerCollieriesMine.5Gray testified that every so often he received forms to return and knewthat if he went to work in the coal industry his payments would be stopped. PROGRESSIVE MINE WORKERSOF AMERICA, DIST. 1at the time the mine closed, he was financial secretary-treasurerof Local 26.From May 29 until August 4, Lew Smith did not work.On August 4, 1969, Lew Smith started to work for PeabodyCoal Company at its Allendale mine at Wyoming, Illinois,as a foreman, and has worked there since that date. LewSmith did not join any union at the Allendale mine and, asa foreman, was not required to join.During the hiatus between his jobs, Lew Smith appliedfor pension benefits, and on June 20, 1969, he was notifiedby letter from the cotrustees of the fund that effective June1, 1969, he would receive payments at the rate of $250 amonth, less authorized deductions, until he received theentire amount allocated to him. The final paragraph of theletter read as follows:Before we can makeany payment to you we must havea certificate that you are not now employed in the coalindustry. If you are employed in the coalyindustry, thensuch payment cannot be made until after you are nolonger so employed. In addition, should you return tothe industry anytime in the future while still receivingpension payments, this office must be notified at once.IF YOU DRAW MONEY WHEN YOU ARE NOTELIGIBLE YOU WILL BE REQUIRED TO REPAYIT TO THE FUND.On or about August 1, 1969, Lew Smith received a pay-ment for the months of June and July. Thereafter, he wasnotified by the cotrustees that because he had taken em-ployment in the coal industry his benefits were stopped.During the month of June, Lew Smith telephoned cotrus-teeDan Villa to inquire as to the effect on his pensionpayment if he took employment with a company engagedin the construction of mining equipment at various minesthroughout the country. Villa replied that if he took employ-ment at any coal mine other than one represented by PMWhe would lose his pension rights, regardless of the length ofhis employment. Smith understood that even if he tookemployment at a PMW mine he would stop drawing hispension. However, he also knew that in that event his pen-sion would continue to accumulate, and he called to de-terminewhether hewould losehis rights by accepting theemployment he described.'Russell D. Greenwas employed at the Pioneer Collieriesmine from 1952 until May 23, 1969. While there he was amember of PMW. He left the pioneer Collieries mine be-cause he was told the mine was closing down and he foundother employment.On May 25, 1969, Green started to work at the PeabodyMecco mine at Victoria, Illinois. On that day he Joined theUMW upon being told that he was required to. Green wasstill employed at the Meccomineat the time of the hearing.After the Pioneer Collieries mine closed, Green sent aM ension application to the Fund and received one payment.On November 5, he received a letter from the cotrustees ofthe Fund which stated as follows:In reviewing the information provided on the employ-ment form which you returned to us under date ofOctober 15, 1969, we note you have been reemployedin the industry since May 24, 1969.In view of this information, you were not entitled tocheck which was sent you in payment of pension for themonth of June 1969, in which case we have no alterna-tive than to request that you refund the Welfare Officein the amount of $250.00.This is in accordance with provisions in the planwhich state: "In the event a member returns to theindustry he is not entitled to pension payments, so longas he is so employed."495In accord with the request in the letter, Green returnedthe payment he had received and received no further pay-ments thereafter.Walter C. Philbeeworked at the Pioneer Collieries minefrom 1960 until May 29, 1969, when he left because the mineclosed. Thereafter on June 12, 1969, he started to work forthe Caterpillar Tractor Company where he remained untilNovember 1, 1969. While there he was a member of theUnited Auto Workers Union. On November8, 1969, hestarted to work at the Peabody Mecco mine where he hassince remained. At the Mecco mine he joined UMW.After leaving the Pioneer Collieries mine, Philbee appliedfor pension benefits from the Fund, and received paymentsmonthly through November 1, 1969. Thereafter, he receiveda letter from the Fund stating that because he had returnedto the coal industry his pension payments were being sus-pended.During the period that he received pension payments,Philbee's dues were deducted from each check. He mayhave paid local dues through January 1970, but paid noother dues thereafter, no did he talk to any one about them.In the administration of the Fund, separate account cardsare kept for each employee for whom allocations have beenmade. The account cards for each of the claimants hereinvolved, apparently current to the date of the hearing,show additions to each account posted on November 3,1969. Althoughthese entries were not explained,it appearsthat they reflect posting of allocations following,the annualSeptember 1 allocation date provided in the Plan. There isno indication on any of the cards that the allocations havebeen forfeited, and none of the claimants has been notifiedthat his allocation has been forfeited.C.The May 20 MeetingOn May 20,1969, Respondent'sLocal 26 helda meetingat the washhouse at the Pioneer Collieries mine. Its presi-dent, George Byron, called the meeting because of the im-pending mine closing and invited officials from Respondentto attend the meeting to explain to employees the walfareand pension benefits available to them. A majority of themine employees were present including Lew Smith, RussellGreen, and Raymond Smith, Jr. Lester Gray and WalterPhilbee did not attend the meeting. Also present were LesterBoetta, secretary-treasurer of Respondent, Frank Hoffman,a board member of Respondent, and Don Villa, cotrusteeof the Fund.Byron called the meeting to order, explained its purpose,and introduced Villa. Villa explained the benefits availableto the employees, and Hoffman handed out dues exonera-tion forms and pension applications. Among other things,Villa explained that those who were not working in the coalindustry after the mine closed could apply for pensions andreceive them, but that if they took jobs in the coal industrytheir payments would stop.As Hoffmanwas passing out pensionapplications, Ray-mond Smith, Jr., reached for one. Hoffman told him that,as he had taken employment in the coal industry, he was nolonger a member of the local and had no business evenattending the meeting.Raymond Smith, Jr., then told Lew Smith that he wantedto pay his dues. Either Boetta or Villa told Lew Smith thathe could not accept dues from Raymond Smith, Jr., becausehe had taken a job at another mine in the coal industry overwhich PMW had no jurisdiction. Another employee askedwhy Raymond Smith, Jr., could not belong to the Unionand draw hispension,pointing out that others took jobs inother industries and belonged to other unions while still 496DECISIONSOF NATIONALLABOR RELATIONS BOARDdrawing a pension. Boetta replied that whenever a membertook work in the coal industry not under the jurisdiction ofPMW he could no longer belong to the Union.6Raymond Smith asked Lew Smith to sign his pensionapplication and put the local seal on it for him.1 Lew Smithsaid he would take it home, seal it, and sent it in. Boetta orVilla said that it would not do any gQod, but it would be allright for Lew Smith to sign it, seal it, and sent it in for therecord. Either Villa or Boetta wrote Raymond Smith's nameon an envelope as one from whom Lew Smith should receiveno more dues. After the meeting Lew Smith completed Ray-mond Smith's pension application and mailed it to Respon-dent.D.Respondent's Dues StructureRespondent's dues vary depending upon whether or notthe dues payer is actively employed in the coal industry. Amember working in the coal industry under a contract withRespondent pays 25 cents a month which is retained by hislocal, 25 cents which is sent to Respondent, 25 cents whichis sent to the International Union, and 2 percent of his grossearningswhich is divided between Respondent's generalfund and a death fund. Local unions may vote additionalassessmentsas they see fit.A member employed outside the coal industry pays atotal of $1.45 a month of which 75 cents is divided evenlyamongthe local, Respondent, and the International, asabove, and theremaining70 cents is in lieu of the 2 percentof gross earningsand divided between Respondent's gener-al fund and the death fund.A retired member drawing retirement benefits pays 1percent of his monthly pension or a minimum of $1, whichisdeducted from his pension and goes to Respondent.'Respondent's death fund is used to pay benefits to amember'sfamily for funeralexpensesat time of death. Thefundisadministeredby Respondent and the employeescontribute nothing to it. This benefit is separate from deathbenefits payable under the Plan.Respondent's constitution contains no provision for col-lection of a service fee in order to give benefits to individualswho are not members of the Union. Boetta, Respondent'ssecretary-treasurer, testified that the constitution prohibitshim from accepting dues from a person workingat a minenot under contract with PMW.E.Concluding FindingsThe General Counsel contends that the Welfare and Re-tirement Plan discriminates on the basis of union member-ship and therefore that its maintenance and enforcementviolate Section 8(bXIXA) and 8(b)(2) of the Act. InCoalProducers'Association of Illinois,165 NLRB 337, 338, on theevidence before it, the Board accepted a contention ofPMW that dues required to maintain membership in theUnion during periods when an employee is not working ata PMW mine are in the nature of a service fee which maybe lawfully required. The Board did not reach the furtherquestion "whether employees are in fact required, pursuant6These findings are based on a composite of the testimony of RaymondSmith,Lew Smith,and RussellGreen. Hoffman and Villa did not testifyAlthough Boetta testified that no tender of dues was made to him as financialofficer of Respondent,he was not questioned about the May 20 meeting orRaymond Smith's offer topay dues to Lew Smith.As secretary-treasurer,Smith was to sign and seal the form to indicatethat the applicant was a member in good standing.8 Although not provided for in Respondent's constitution,it appears thatretiredmembers also pay monthly dues to their localsto the plan, to maintain their membership in the Union, ormay have their membership forfeited in a manner whichwould be violative of Section 8(aX3) of the Act," because"apart from references in the planitselfwhich tend to sug-gest the possibility that such discrimination may occur-therecord furnishes no adequate proof to establish that theeligibility status of individuals covered by the plan has beenforfeited for any reason other than failure to make periodicpa meats to the Union."In the latercases,9as in thiscase,PMW did not contendthat dues in the nature of a servicefee arerequired tomaintain membership when an employeeis notworking ata, PMWmine. InPeabody Coal Company,180 NLRB No.38, the Board found on the evidence there presented thatRespondent had entered into a contractually founded wel-fare and pension plan which discriminates on the basis ofunion membershipin a mannerviolative of Section 8(bX2)and 8(b)(1)(A) of the Act. I find that the same conclusioniswarranted on the evidence before mein this case.In addition to the quoted portions of the Plan whichsuggestsuch discrimination, the evidence shows that Re-spondent did not construe the membership requirement ofthe Plan as merely requiring payment or periodic servicefees,but that it construed the Plan as requiring membershipin PMW within the meaning of article VI, sec. 5, of itsconstitution. Thus, at the May 20 membershipmeeting ofLocal 26, Raymond Smith, Jr., was told that his offer ofdues could not be accepted because he had taken employ-ment at a mine not represented by PMW and could nolonger belong to PMW. The rejection of Smith's offer andthe explanation for it occurred in the presence of most ofthe employees of the about-to-be abandoned Pioneer Col-lieriesmine. Later, when Lew Smith inquired of Villa as tothe consequences of employment witha mineconstructioncompany, Villa stated that if Smith took employment at anycoal mine other than one represented by PMW, he couldlose his pension rights,regardlessof the lengthof his em-ployment. Any notion that the Plan required only paymentof a service fee was thoroughly dispelled by Boetta's testi-mony that Respondent's constitution prohibits him fromaccepting dues from a person working ata minenot undercontract with PMW.Thus,as respectsthe employees of the abandoned Pio-neer Collieries mine, thePlan as administeredconditionedtheir postemployment participation in deferred employ-ment benefits upon their maintenance of membership inPMW which in turn required that they avoid future employ-ment in any mine not represented by PMWon pain of lossof their rightto immediatepension benefits. As set forthbelow in more detail, the loss ofbenefitsunderthe Plan doesnot flow from mere employment in the coal industry, with-out regard to union membership, but under the specificterms of the Plan is a direct consequenceof loss of member-ship.Moreover, although forfeiture of allocations was notimmediate in the case of the employees of the abandonedmine who took employmentat non-PMW mines,ultimate9 Citedin in 1, above10Althoughthe evidence leaves it unclear whether it was Villa or Boettawho instructed Lew Smith to reject dues from Raymond Smith, I find thatRespondent is responsible for the statements of both. Respondent admitsthat Boetta is its agent.As for Villa, the evidence shows that he is a cotrusteeof the fund, and Respondent,works under the direction of its executiveboard,and performs all duties required in connectionwith theadministrationof the Welfareand Retirement Plan. In addition,Villa attended the May 20meeting in response to a request by the local for representatives of Respon-dent to attendthe May20 meeting to explain employees'pension rights. Asfor Lew Smith, as financial secretary-treasurer of Local 26,he received allpayments of duesnot deducted from pensions and was clearly an appropriatepersonto whom tomake a tender of dues PROGRESSIVE MINE WORKERS OF AMERICA, DIST. Iforfeiture was threatened by operation of the Plan whichrequires that once a member has taken employment at anon-PMW mine he must regain employment at a PMWmine by the third allocation date following abandonment ofthe mine.This requirement not only is ultimately coercivein its future requirement,but had immediate impact sinceit necessarily operated to discourage an employee from tak-ing any employment at a non-PMW mine for fear that bythe third allocation date he would not be able to regainemployment at a PMW mine.I IAccordingly,for the reasonsset forth inPeabody Coal Company,supra,I find that main-tenance and enforcement by Respondent of the provisionsof the Plan requiring membership in Respondent as a condi-tion of eligibility for benefits under the Plan violated Sec-tion 8(bxl)(A) and 8(bX2) of the Act.The General Counsel also contends that the rejection ofRaymond Smith,Jr.'s offer of dues on May 20,1970, andthe statements made by Respondent's agents in conjuncitonwith that offer violated Section 8(b)(l)(A) of the Act. Thesecontentions are supported by the decision of the Board inLocal Union No. 167,173 NLRB No. 189, and I find thatRespondent violated Section 8(b)(l?(A) by its rejection ofRaymond Smith,Jr.'s offer of dueszand the statements atthe May 20 meeting which threatened a loss of pension forthose who lost membership in PMW.Although the complaints also allege that Respondent fur-ther violated the Act by causing forfeiture of the allocationsof the five claimants named in the complaint,the evidenceshows that none of their allocations have yet been forfeitedby virtue of the deferral provisions relating to employees ofabandoned mines.13The General Counsel m his brief doesnot press this contention,but urges instead that the deferralprovision of the Plan threatens future forfeiture in violationof Section 8(b)(1)(A). Although I agree that such a threat isposed,it is no more than a consequence of the maintenanceand enforcement of the Plan,and no separate finding of aviolation is warranted based on the threat of forfeiture flow-ing directly from the Plan.The General Counsel contends finally that the refusal topay immediate pension benefits to Raymond Smith,Jr., andthe suspension of payments to the other alleged discrimina-tees also violated Section 8(b)(2) and 8(b)(1)(A) of the Act.This contention is based on Respondent's failure to reply toRaymond Smith's pension application,its rescission of thegrant of Russell Green's pension upon learning of his new11 If he were to take employment outsidethe coal industry,or remainunemployed,there would be no similar requirement that he obtainemploy-ment at a PMW mineby the thirdallocation date following abandonmentof the mine12As in that case,this finding does not meanthatRespondent is not freeto establish criteria for the acquisition or retention of membership in thesense protectedby the provisoto Sec 8(b)(1)(A). But it does mean thathaving established a condition for the retention of membership which barspersons who take work at non-PMW mores from retaining PMW member-ship,Respondent may not reject an offer of a service fee and depriveemploy-ees of rights to deferred compensation arising out of theirpreviousemploymentbecause of their failure to meet this condition.1On the surface it might appear that the forfeitureof Lester Gray'sallocation was not within the scope of the deferral provision of the Planrelating to employees of abandoned mines because he was discharged fromthe Pioneer Collieries mine before its abandonment.However, in their briefsthe parties treated all five claimants as subject to that provision In myrequest for supplemental briefs, I asked the parties for further elaboration oftheir positions with respectto Gray.The General Counsel in his supplemen-tal brief reiterated his position thatGraywas to be considered in the sameposition as the other claimants,and Respondent filed no supplemental briefAccordingly,I have found that forfeiture as to allfiveclaimants was deferreduntil the third allocation date following abandonment of the mine and hasnot yet occurred497employment, and its suspension of pension payments toLew Smith, Walter Philbee, and Lester Gray upon notifica-tion of their new employment. Respondent contends thatdisqualification for immediate benefits under the Plan ap-plies to all persons taking employment in the coal industryand was not based on the loss of union membership of thefive claimants. Respondent contends further that these al-leged violations are barred by Section 10(b) of the Act.The Special Allocation Plan provides for immediate eligi-bility for pension payments from allocated funds to anymember who has worked a year or more at an abandonedmine,regardless of other eligibility requirements. In theevent a member takes employment at another contributingmine, his payments are suspended, but his allocation is pre-served and is available to him at the time hebecomes eligi-ble for a pension at a later date. If he returns to the coalindustry at a mine not represented by PMW, his eligibilityis governed by part I, section 11, of the Special AllocationPlan and article VI, section 5, of Respondent's constitution.Section 11 requires continuous membership in a local ofRespondent to be eligible under, the Plan. Although theprovision therein for immediate forfeiture of allocatedfunds upon loss of eligibility is superseded by section 45 ofPlan 7, which defers forfeiture of allocations for employeesof abandoned mines who are forced to give up membershipin the Union, nothing in section 45 postponesloss of mem-bership 14 or relates to the eligibility of such employees toreceive benefits between the date of loss of membership andthe third allocation date. Thus section 45,postpones possibleloss of future benefits but does affect rights to immediatebenefits.Nothing has been cited to me other than section11 of the Special Allocation Plan which explains the suspen-sion or refusal of immediate benefits to employees of aban-doned mores who take work at noncontributingmines forwhich they would otherwise be eligible under section 8 ofthe General Provisions of the Special Allocation Plan.'514 InPeabody Coal Company,180 NLRB No. 38, theBoard described sec.45 as "postponingthe loss of membership until the third allocation date afterchange in employment,during whichgrace period an employee may returnto a mine representedby the PMWwith no loss of membership or benefits."However, closeexamination of sec. 45 makes it clear that forfeiture of alloca-tions and not lossof membershipis postponed until the third allocation date.Thisdifference is not materialto thereasoning of the Board inthePeabodycase but is significant with respect to the question of eligibility for immediatepaymentsAt the hearing the partiesagreed notto put all of Plan 7in evidence butto introducelimited excerpts at that time with the understanding that eitherparty couldsubmit additionalportions ofPlan 7 in conjunction with theirbriefs or at later stages in this proceeding.After receiving the briefs of theparties, by letter of July 14, 1970,1 requested the parties to submit supple-mentalbriefsand additional portionsof Plan 7, if any,relating to this issue.In this respect I statedin myletter,2Withrespect to the contention of the General Counsel that thedenial of immediate pension benefits to the alleged discnminatees vio-lated the Act,I note the statement in Respondent's brief that in the eventan employee of anabandoned mine returns to the coal industry, he isnot eligiblefor furtherpayment while so employed.I note further thatin General Counsel's Exhibit 12 a provisionof the Plan is quoted to thiseffect and thatinCoal Producers'Assoc,ationof Illinois,165 NLRB 337,340-341, a portionof Plan7 is quotedwhich is similar in effect. Thequotedlanguage does not appear in the Special Allocation Plan or theportion of Plan7 received in evidence,insofar as I can determine. Itherefore ask that in your supplemental briefsyoupoint out to me wheresuch provisions are found,submit such portions of Plan 7 as containthem or are necessary to interpret them in context,and make suchfurthercomment as you deem necessary with respect to the GeneralCounsel's contentionset forth above in the light of the additional sec-tions of the Plan, if any,which are citedIn response to my request, the GeneralCounselfiled a supplemental briefin which he stated that he knew of no provision in the Plan expressly statingthat "in the event an employeeof an abandoned mine returns to thecoalConnrtued 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile Respondent's correspondence with Gray, LewSmith, and Green refers to reemployment in the coal indus-try as the basis for suspension of payments, I find ment intheGeneral Counsel's contention in view of the specificprovisions of Plan 7, the Special Allocation Plan, andRespondent's constitution which are before me and onwhich the refusals of immediate payment are necessarilybased,Although the effect of the provisions of the Plan may beto deny immediate payments to all employees who return tothe cpal industry, l the stated basis for the denial of pay-ments to those employed at non-PMW mines is not theirreemployment in thecoal industry, but their loss of PMWmembership. Thus, under section 8 of the Plan, these em-ployees became eligible for pension payments upon aban-donment of the mine, unless they lost eligibility pursuant tosection II which requires them to remain members in goodstanding as a condition of eligibility under the Plan. UnderRespondent's constitution when they took employment inUMW mines, they lost their membership in PMW andtherefore lost their eligibility to receive further payments.Under the Plan their payments ceased specifically becausethey lost membership in PMW pursuant to its constitution.Whilethe Board's decisionin theCoal Producers'Associa-tioncase,.supra,left open a possible construction of the Planas requirn only a tender of service fees to preserve eligibili-ty, Ihave ound above thatas maintainedand enforced byRespondent, the Plan did not present this possibility. More-over,it is clearwith respect to the alleged individual discri-minatees in this casethat theirbenefitswere not withheldor suspended for failure to tender service fees. Thus, on May20, when Raymond Smith sought to pay dues, he was toldby Villa or Boetta, in the presence of most of the otheremployees of the mine, that his dues would not be acceptedbecause he had lost his membership in Respondent by ac-cepting employment in a non-PMW mine.' At least someof the other claimants were current in their dues paymentswhen their pension payments were stopped. Respondentneverexplained to any of the employees of the PioneerCollieries mine that they could preserve their eligibility topayinga service fee; 18Respondent's constitution does notprovide for service fees;and it is clear from Boetta's testi-mony that Respondent would not accept payments fromanyone working in a non-PMW mine. In these circum-stances, I find that it was loss of membership pursuant toRespondent's constitution and not a failure to tender serv-ice feeswhich caused Respondent to withhold or suspendpension payments to the two Smiths, Gray, Green, andPhilbee.There remains for consideration whether a finding of aviolation based upon the denials of pension benefits to anyof the five employees is barred by Section 10(b). The chargeas to Raymond Smith, Jr., was Tiled on November 12 andwas served on Respondent on November 13, 1969. Smithindustry,he is not eligible for further paymentwhile so employed " Hesubmitted no further portions of the Plan and referredagain only to thosealready citedRespondent made no further submission.In thesecircum-stances,I conclude that there are no other relevant portionsof Plan 7.16 I assume in this regard that all PMW represented mines arecontributingmines.If not,then those employed at non-contributingPMW mines wouldbe eligible to receive paymentswhile employedin thecoal industry Therecord is silent in this regard.17Lew Smith and Russell Green were present andheard this statementPhilbee andGraywerenot at the meeting.is SeePhiladelphia SheratonCorporation,136 NLRB888, 896,enfd. 320F.2d 254 (C.A. 3);N.L.R.B. v.InternationalUnionof Electrical,Radio andMachine Workers,AFL-CIO,307 F.2d 679 (C.A D.C.),cert.denied 371 U S936;Conductron Corporation,183 NLRB No. 54testified that his last day of work at the Pioneer Collieriesmine was May 12, 1969, that he started work at the Meccomine on the same day, and that he joined UMW on thatday. Smith did not make application for accelerated pensionbenefits until sometime afterMay 20 when Lew Smithmailed his application to Respondent. On May 20 he soughtto pay dues to Lew Smith but was told his dues would notbe accepted.The charge as to the remaining four employees was filedon January 9, 1970. As Lew Smith and Walter Philbee wentto work in non-PMW mines on August 4, 1969, and Novem-ber 8, 1969, respectively, the charge is clearly timely as tothem. Russell Green started work at the Mecco mine onMay 25, 1969. However, this fact did not become known toRespondent until October 15, 1969, when Green notifiedRespondent of that employment. Before that Respondenthad processed Green's pension application and had senthim one payment for the month of June from which adeduction for dues had been made. After learning ofGreen's employment on November 5, 1969, Respondentnotified him that he was not eligible for a pension and askedhim to refund the payment he had received. As for LesterGray, the evidence shows that Gray took employment at theMecco mine in June 1969, notified Respondent of his newemployment in June, and was notified of the suspension ofhis pension payments by letter of July 17, 1969.In the case of forfeiture of allocations, the Board has heldthat except where a tender of fees is accepted and thenrejected, the unfair labor practice occurs when forfeiturebecomes automatic under the terms of the Plan.19 However,unlike forfeiture, which permanently ends all future claims,the denial of pension payments constituted a continuingviolation of the Act 20 Thus, although the Plan provides forimmediate loss of eligibility upon taking employment in anon-PMWmine, the Act was separately violated when Re-spondent failed to respond to Raymond Smith, Jr.'s applica-tion and terminated the pension payments of the otherclaimants, all of which occurred within 6 months of thefiling of the charges. Accordingly, as the pension benefitswere deferred benefits of employment provided pursuant tothe agreement between the Association and Respondent, Ifind that Respondent violated Section 8(bxl)(A) and8(b)(2) by refusing to pa; pension benefits to the twoSmiths, GraGreen, and hilbee after they took employ-ment in non'-PM W mines.IVTHE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the employer's opera-tions described in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flowthereof.V THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.As I have found that Respondent, through itsagents,refused to accept dues tendered by Raymond Smith, Jr., and19Peabody Coal Company, supra20 SwiftService Stores, Inc, etc,169 NLRB No. 33; JimO'Donnell, Inc.,123 NLRB 1639, 1647 PROGRESSIVE MINE WORKERS OF AMERICA, DIST. 1refused to make pension payments to Raymond Smith, Jr.,Lew Smith, Lester Gray, Russell Green, and Walter Philbeebecause they lost their membership in PMW by acceptingemployment in non-PMW mines, I will recommend thatRespondent be ordered to accept the rejected dues of Ray-mond Smith, Jr., asservice feesif again tendered, and, makethe five named employees whole by payment to them of theamounts they would otherwise have received as pensionpayments following their acceptance of employment at non-PMW mines, less any service fees uniformly required whichwould have been payable to them,21 to which shall be addedinterest at the rate of 6 percent per annum 22As the unfair labor practices found herein affect therights of all former employees of Sherwood-Templeton CoalCompany, Inc., at the Pioneer Collieries mine who hadallocations posted to their fund accounts at the time thePioneer Collieries mine shut down, and as the posting of anotice at Respondent's offices and meeting halls may not beadequate as a means of communicating its contents to them,I shall recommend that Respondent also be ordered to mailcopies of the notice to all such persons in addition to postingthe notice.Upon the basis of the above findings of fact and the entirerecord in this case, I make the following:21Peabody Coal Company,180 NLRB No 3822 IsisPlumbing & Heating Co,138 NLRB 716CONCLUSIONS OF LAW4991.Progressive Mine Workers of America, District No. 1,is a labor organization within the meaning of Section 2(5)of the Act.2. Sherwood-Templeton Coal Company,Inc., is an em-lo er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.3.By maintaining and enforcing provisions of the Planfor administering the Welfare and Pension Fund which ren-der miners ineligible for participation in employment bene-fits upon loss of union membership dues to acceptance ofemployment in coal mines not represented by PMW, byrefusing to accept a tender of dues as service fees for contin-ued participation in the Plan's benefits, by threatening em-ployees with loss of pension benefits upon losing unionmembership because of acceptance of employment in coalmines not represented by PMW, and by refusing to makepension payments to employees who lost union membershipbecause of acceptance of employmentat mines not repre-sented by PMW, Respondenthas engaged and is en$agmgin unfair labor practices affecting commerce within themeaning of Section 8(b)(1)(A) and 8(b)(2) and Section 2(6)and (7) of the Act.[Recommended order omitted from publication.]